 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1034 
In the House of Representatives, U. S.,

June 23, 2010
 
RESOLUTION 
Expressing support for the importance of Braille in the lives of blind people. 
 
 
Whereas since its invention by Louis Braille (1809–1852), the reading and writing code for the blind that bears his name has become the accepted method of reading and writing for the blind the world over;  
Whereas the Braille code is used to represent not only the alphabets of most written languages, but is also used for mathematical and scientific notation and the reproduction of musical scores; 
Whereas while technology has improved the lives of blind people by facilitating quick access to information, Braille literacy gives blind people the ability to read and to write and to do the two interactively; 
Whereas despite its efficiency, versatility, and universal acceptance by the blind, the rate of Braille literacy in the United States has declined to the point where only 10 percent of blind children are learning the code; 
Whereas Braille is an important tool in the independence, productivity, and success for blind people; 
Whereas while 70 percent of the blind are unemployed, 85 percent of those who are employed know Braille; 
Whereas the United States Congress officially recognized the importance of Braille by passing the Louis Braille Bicentennial-Braille Literacy Commemorative Coin Act authorizing the striking of a United States silver dollar marking the 200th anniversary of the birth of Louis Braille and emphasizing the connection between learning Braille and true independence and opportunity for the blind; and 
Whereas the National Federation of the Blind, the Nation’s oldest and largest organization of blind people and a leading advocate for Braille literacy in the United States, has launched a national “Braille Readers are Leaders” campaign to promote awareness of the importance of Braille and to increase the availability of competent Braille instruction and of Braille reading materials in this country: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the importance of Braille and the role that Braille plays in the lives of blind people; 
(2)recognizes the 70th anniversary of the National Federation of the Blind; and
(3)supports the efforts of the National Federation of the Blind and other organizations to promote Braille literacy.  
 
Lorraine C. Miller,Clerk.
